Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Marvin Lynn Fleming, Jr., Appellant                  Appeal from the 6th District Court of
                                                     Lamar County, Texas (Tr. Ct. No. 28581).
No. 06-22-00050-CR          v.                       Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                         van Cleef participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that the
appellant was convicted under Section 22.01(b-3) of the Texas Penal Code. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Marvin Lynn Fleming, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 19, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk